Citation Nr: 1544813	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-06 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability rating for right hip degenerative arthritis, snapping iliotibial band syndrome (a right hip disability), to include consideration of whether the reduction to 20 percent, effective April 1, 2008 was proper.  

2.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for service-connected right hip disability.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for service-connected left hip degenerative arthritis, status post iliotibial band release (a left hip disability).

4.  Entitlement to a higher (compensable) initial disability rating for right knee patellofemoral syndrome associated with right hip degenerative arthritis, snapping iliotibial band syndrome (a right knee disability).

5.  Entitlement to a higher (compensable) initial disability rating for left knee patellofemoral syndrome associated with left hip degenerative arthritis, status post iliotibial band release (a left knee disability).

6.  Entitlement to service connection for chronic strain of the right shoulder (a right shoulder disability).

7.  Entitlement to service connection for bone spurs of the bilateral hips as secondary to service-connected hip disabilities.

8.  Entitlement to service connection for depression as secondary to service-connected bilateral hip disabilities.

9.  Entitlement to service connection for hypertension (claimed as high blood pressure) as secondary to service-connected bilateral hip disabilities.

10.  Entitlement to service connection for status post right ankle fracture (a right ankle disability) as secondary to service-connected bilateral hip disabilities.

11.  Entitlement to service connection for left ankle strain (a left ankle disability) as secondary to service-connected bilateral hip disabilities.


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1975 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, November 2010, and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

The issues of restoration of the rating reduction for a right hip disability, an increased rating for a right hip disability, and service connection for bone spurs of the bilateral hips, depression, hypertension, a right ankle disability, and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the left hip disability manifested symptoms and functional impairment including flexion to 51 degrees, extension to 12 degrees, abduction to 21 degrees, adduction to 13 degrees, external rotation to 25 degrees, internal rotation to 12 degrees, instability, weakness, stiffness, heat, giving way, lack of endurance, locking, fatigability, tenderness and pain, daily flare-ups of pain from physical activity, and difficulty with standing and walking.

2.  For the entire initial rating period on appeal, the right and left knee disabilities manifested pain that resulted in noncompensable limitation of motion; the right and left knee disabilities did not manifest ankylosis, recurrent subluxation or lateral instability, dislocated or removal of semilunar cartilage, malunion or non-union of the tibia and fibula with loose motion requiring a brace, or genu recurvatum.

3.  The Veteran had right shoulder pain in service.

4.  The Veteran's chronic right shoulder strain is not related to service.


CONCLUSIONS OF LAW

1.  For the entire increased rating period on appeal, the criteria for a rating in excess of 20 percent for a left hip disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5255 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, the criteria for a disability rating of 10 percent, but no higher, for right knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, the criteria for a disability rating of 10 percent, but no higher, for left knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014).

4.  The criteria for service connection for chronic strain of the right shoulder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, concerning the appeal for an increased rating for a left hip disability, the Veteran was provided notice in October 2010, prior to the adjudication of the claim in November 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The October 2010 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, VA satisfied its duties to notify the Veteran.

Concerning the appeal for higher initial ratings for right and left knee patellofemoral syndrome, because they are appeals that arise following the grant of service connection for right and left knee patellofemoral syndrome, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

Concerning the appeal for service connection, in a timely letter dated in August 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claim for service connection for a right shoulder condition, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The August 2011 letter also included provisions for disability ratings and for the effective date of the claim.

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, VA treatment records, and VA examinations to assist with the claims.  The Veteran was provided with a VA examination of the left hip in November 2010.  The examination is adequate for rating purposes.  The VA examiner reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the left hip disability.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  In September 2011, VA provided the Veteran with a VA examination of the knees to assist in determining the severity of the service-connected right and left knee patellofemoral syndrome.  As the VA knee examination report was written after an interview with the Veteran and contains specific findings regarding the extent of the Veteran's right and left knee disabilities at the times of the examination, the examination is adequate for VA purposes.  As such, there is no duty to provide an additional examination or medical opinion regarding the appeals for an increased rating for a left hip disability, or higher initial ratings for right and left knee patellofemoral syndrome.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the Veteran's most recent VA examinations for the left hip and knees were in November 2010 and September 2011, respectively; however, the fact that a VA examination is more than two years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a new examination was warranted after a two-year period between the last VA examination coupled with the veteran's contention that the pertinent disability had increased in severity since the last examination).  In this case, the evidence does not suggest and the Veteran does not contend that the service-connected left hip and knee disabilities have become more severe since the respective VA examinations.

The Veteran was also afforded an opportunity for a VA medical examination in connection with the claim for service connection for a right shoulder disability in September 2011.  38 C.F.R. § 3.159(c)(4) (2014).  The Board finds that the September 2011 VA examination is adequate with regard to the claim for service connection for a right shoulder disability.  The opinion rendered in the September 2011 VA examination pertaining to the right shoulder disability considers all the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a right shoulder disability has been met.  38 C.F.R. § 3.159(c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide these appeals.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeals adjudicated herein.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the right and left knee issues as appeals for higher evaluations of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

Where entitlement to compensation already has been established (as here, in the case of the appeal for an increased rating for a left hip disability), and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. 

The Court has emphasized that, when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board has reviewed all the evidence in the Veteran's electronic file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Increased Disability Rating Analysis for a Left Hip Disability

Service connection for snapping iliotibial band syndrome of the left hip was granted in a May 2003 rating decision that assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5255.  In a July 2004 rating decision, the rating for the left hip disability was increased to 20 percent.  The November 2010 rating decision which gave rise to this appeal denied a rating in excess of 20 percent rating for degenerative arthritis, snapping iliotibial band syndrome of the left hip.  

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5251 (limitation of extension of the thigh), a 10 percent rating is assigned with extension limited to 5 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5252 (limitation of flexion of the thigh), a 10 percent rating is assigned with flexion limited to 45 degrees; a 20 percent rating is assigned with flexion limited to 30 degrees; a 30 percent rating is assigned with flexion limited to 20 degrees; and a 40 percent rating is assigned with flexion limited to 10 degrees.  Id.

Under Diagnostic Code 5253, pertaining to impairment of the thigh, a 10 percent rating is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 38 C.F.R. § 4.71a. 

Diagnostic Code 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and 30 percent rating with marked knee or hip disability.  38 C.F.R. § 4.71a. 

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.

On review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period, the left hip disability has manifested symptoms and impairment including limitation of motion, instability, weakness, stiffness, heat, giving way, lack of endurance, locking, fatigability, tenderness and pain, daily flare-ups of pain from physical activity, and difficulty with standing and walking.  As discussed in more detail below, however, the evidence does not demonstrate that an increased rating in excess of 20 percent under Diagnostic Code 5299-5255, or a separate rating under the other schedular rating criteria for the left hip, is warranted for any period.

The most relevant evidence for this claim consists of the Veteran's lay statements and the VA examination dated in November 2010.  VA treatment records note the Veteran's left hip treatment, but do not include detailed information relevant to the left hip rating analysis under the applicable rating criteria.  Such evidence is located in the VA examination report.

During the November 2010 VA examination, the Veteran reported weakness, stiffness, heat, giving way, lack of endurance, locking, fatigability, tenderness and pain, and denied experiencing swelling, redness, deformity, drainage, effusion, subluxation, or dislocation.  The Veteran reported having flare-ups as often as once per day, which lasted for 12 hours and were precipitated by physical activity; however, they are alleviated by rest and by taking Naproxen, Lortab, Tramadol, and Flexeril.  The Veteran reported that during the flare-ups there is difficulty walking, sitting, and standing.  

Upon physical examination in November 2010, range of motion in the left hip (thigh) was recorded as follows: flexion to 51 degrees, extension to 12 degrees, abduction to 21 degrees, adduction to 13 degrees, external rotation to 25 degrees, and internal rotation to 12 degrees.  Pain did not limit the ranges of motion further than the figures (in degrees) listed, and the Veteran was able to perform repetitive motion without further limitation.  The VA examiner indicated that the left hip had instability, abnormal movement, weakness, tenderness and guarding of movement.  The left hip showed no signs of edema, effusion, redness, heat, deformity, malalignment, drainage, subluxation, or ankylosis.  The VA examiner also noted that the Veteran had an antalgic and abnormal, tandem gait due to hip pain.  The Veteran used a cane for ambulation, but did not require a brace, crutches, corrective shoes, a wheelchair, prosthesis, or a walker.

During the increased rating period, the left hip disability manifested flexion to 51 degrees, extension to 12 degrees, abduction to 21 degrees, adduction to 13 degrees, external rotation to 25 degrees, internal rotation to 12 degrees, instability, weakness, stiffness, heat, giving way, lack of endurance, locking, fatigability, tenderness and pain, daily flare-ups of pain from physical activity, and difficulty with standing and walking.  The evidence did not demonstrate ankylosis, flail joint, malunion, or nonunion related to the left hip.

The Board finds that a 20 percent disability rating is appropriate to rate the left hip disability, as a 20 percent rating recognizes the painful, limited motion that would otherwise not be compensable were it rated on limitation of motion alone.  At its worst manifestation, left hip extension was measured to 12 degrees, which is not sufficient limitation of motion for a separate compensable rating under Diagnostic Code 5251 (requiring extension limited to 5 degrees).  38 C.F.R. § 4.71a.  Similarly, the evidence does not demonstrate left hip flexion limited to 45 degrees, as required for a 10 percent rating under Diagnostic Code 5252.  Id.  Moreover, the left hip disability did not manifest limitation of abduction that was lost beyond 10 degrees, the inability to cross the legs, or limitation of rotation where the affected leg cannot toe-out more than 15 degrees, as required for a separate rating under Diagnostic Code 5253.  Id.

While there is evidence of painful motion, the noncompensable limitation of motion that is caused by the pain is already considered and rated as part of the 20 percent rating under Diagnostic Code 5299-5255.  Further, the VA examination report shows that the Veteran had no additional limitation of motion in degrees or functional loss due to pain, painful motion, weakness, or fatigability upon repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  For these reasons, the Board finds that, even considering limitations of motion and function due to joint pain, an increased rating in excess of 20 percent for the left hip disability is not warranted for any period.

As for other potentially applicable diagnostic codes pertaining to the hip, the record does not contain evidence of ankylosis of the left hip or flail joint to warrant a rating under Diagnostic Code 5250 or 5254 at any time during the rating period.  See 
38 C.F.R. § 4.71a.  In addition, although the Veteran is rated by analogy under Diagnostic Code 5255, there is no x-ray evidence of malunion of the femur to warrant a compensable evaluation under Diagnostic Code 5255.  See 38 C.F.R. § 4.71a.  As such, a separate rating for other symptoms of the left hip disability is not warranted.  For these reasons, the Board finds that the criteria for an increased disability rating for a left hip disability have not been met or more closely approximated for the entire increased rating period.  Because the preponderance of the evidence is against a rating in excess of 20 percent for the left hip disability, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Initial Disability Rating Analysis for Right and Left Patellofemoral Syndrome

For the entire initial rating period, the Veteran's right and left knee patellofemoral syndrome have been rated at zero percent (noncompensable) under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5260.  While the RO rated the Veteran's right and knee disabilities, diagnosed as patellofemoral syndrome, as analogous to Diagnostic Code 5260 for limitation of flexion of the leg, the Board finds that it is most analogous and appropriate to rate the Veteran's bilateral knee disabilities under Diagnostic Code 5003 for degenerative arthritis, as Diagnostic Code 5003 specifically rates based on pain with noncompensable limitation of motion.

Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a , Diagnostic Code 5003.

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

The most relevant evidence for this claim consists of the Veteran's lay statements and the VA examination dated in September 2011.  VA treatment records note the Veteran's right and left knee treatment, but do not include detailed information relevant to the bilateral knee rating analysis under the applicable rating criteria.  Such evidence is located in the VA examination report.

In September 2011, the Veteran underwent a VA examination of the knees.  There, the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness and pain.  She denied experiencing heat, redness, locking, deformity, drainage, effusion, subluxation and dislocation.  The Veteran also reported experiencing the flare-ups as often as one time per day, which lasts for 24 hours.  The flare-ups are precipitated by physical activity; however, they are alleviated by rest and by Percocet, Lortab, Tramadol, Naproxen, and Flexeril.  During the flare-ups, she experiences functional impairment, which is described as pain.  She reported difficulty with standing and walking for long periods of time, and not being able to put a lot of weight on the knees.

Upon physical examination in September 2011, the VA examiner noted that, bilaterally, there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement, locking pain, genu recurvatum, crepitus, or ankylosis.  X-ray results of the knees were within normal limits.  Flexion was measured at 55 degrees without pain in the right knee and 88 degrees without pain in the left knee.  Extension was measured at zero degrees without pain, bilaterally.  There was no additional pain, fatigue, weakness, lack of endurance, or incoordination with repetitive testing.  Although the Veteran complained of the knees giving way (both in the September 2011 VA examination report and in a May 2013 statement), upon objective testing, the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits, bilaterally.

As discussed above, 38 C.F.R. § 4.59 indicates that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. at 5, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context (as is the case here), the Board should address its applicability.  In the instant case, the Board finds that the Veteran's right and left knee patellofemoral syndrome are manifested by pain on motion, particularly when standing or walking for long periods of time.  Patellofemoral pain syndrome also manifests in achiness and crepitus, similar to findings or symptoms associated with arthritis; therefore, pursuant to Burton and 38 C.F.R. § 4.59, the Board finds that the evidence supports a 10 percent rating by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for the service-connected right knee patellofemoral syndrome and a 10 percent rating for the service-connected left knee patellofemoral syndrome. 

The evidence of record does not establish that the Veteran's right or left knee disability warrants a rating in excess of 10 percent disabling at any time during the appeal period for either knee.  The Board has considered whether a higher initial disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint, in reaching its finding that the Veteran has painful limitation of motion to a noncompensable degree warranting 10 percent ratings each for the left and right knee under Diagnostic Code 5003 as analogous to arthritis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  For the entire initial rating period on appeal, the evidence does not show additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement that would warrant a rating in excess of 10 percent under any other diagnostic code pertaining to the knee.  The September 2011 VA examiner explicitly noted that, with repetitions, the range of motion for both knees was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  While VA treatment records indicate the use of knee braces, the record does not reveal that this use was due to non-union of the tibia and fibula with loose motion, as required for a 40 percent rating under Diagnostic Code 5262.

The Veteran has reported functional impairments, such as difficulty with standing and walking for long periods of time, and not being able to put a lot of weight on the knees.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain, fatigability, and weakness; however, in this case, for the entire appeal period, even with consideration of pain, the limitation of motion is only to a noncompensable degree.  The Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As such, for the entire period on appeal, the Veteran is already receiving the appropriate compensation for the extent of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003.

For the entire appeal period, the evidence also does not show either compensable limitation of motion of extension (10 degrees) or limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  The Board has additionally considered other Diagnostic Codes to provide the Veteran with the most beneficial disability rating for the bilateral knee disability.  See Schafrath, 1 Vet. App. at 595.  In this regard, as the objective evidence does not show ankylosis, recurrent subluxation or lateral instability, semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, impairment of the tibia and fibula by malunion or nonunion, genu recurvatum, or history of removal of semilunar cartilage, the criteria of Diagnostic Codes 5256, 5257, 5258, 5259, 5262 and 5263 do not apply for any period on appeal.  38 C.F.R. § 4.71a.  As noted above, while the Veteran has used knee braces, the evidence does not reveal non-union of the tibia and fibula with loose motion.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of the bilateral knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  With respect to this issue, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the relevant findings and measures of limitation of motion for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements, including those pertaining to the DeLuca factors, such as pain, fatigue, weakness, or lack of endurance, have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent bilateral knee disability symptoms and functional limitations.  In short, the Board finds that, for the entire rating period on appeal, a 10 percent rating, but no higher, is warranted for the right knee disability and a 10 percent rating, but no higher, is warranted for the left knee disability.

The Board does not find evidence that the ratings assigned for the left or right knee disability warrant a higher rating for any other period based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to higher rating than 10 percent for either knee during any time within the initial rating period on appeal.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's appeal for initial ratings in excess of 10 percent for right and left knee disabilities, for any period.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the service-connected left hip disability are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Codes 5250-55 specifically provide for disability ratings based on limitation of motion and function, and on specific abnormalities, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca at 202.  In this case, considering the lay and medical evidence, the left hip disability manifested limited motion, instability, weakness, stiffness, heat, giving way, lack of endurance, locking, fatigability, tenderness and pain, daily flare-ups of pain from physical activity, and difficulty with standing and walking.  Based on these symptoms, the Board finds that the degree of disability throughout the rating period is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

The Board also finds that the symptomatology and impairment caused by the Veteran's right and left knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5256-5263, specifically provide for disability ratings based on limitation of motion that is noncompensable, including limitation of motion due to pain and other limiting factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263; see also DeLuca at 202.  In this case, considering the lay and medical evidence, the bilateral knee disability has been manifested by pain and noncompensable limitation of motion; these findings and symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).

The Board further considered the Veteran's functional limitations of difficulty with standing and walking for long periods of time, and not being able to put a lot of weight on the knees.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms while walking and standing, on her occupation, and daily life.  In the absence of exceptional factors associated with the left hip disability or the bilateral knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  For the entire initial and increased rating periods on appeal, the record indicates that the Veteran is employed and she has not contended otherwise.  A September 2010 VA examination report revealed that the Veteran is employed at a loan company doing office work; thus, the Board finds that Rice is inapplicable to the initial and increased rating periods as neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.

Service Connection Analysis for a Right Shoulder Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Shoulder strain is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that she has a right shoulder disability as a result of military service.  Specifically, the Veteran contends that she dislocated the right shoulder in service, and that is  the cause of the current right shoulder disorder.

The Board first finds that the Veteran experienced right shoulder pain in service.  A March 1976 service treatment record reveals the Veteran's complaint of right shoulder pain after hanging draperies the night prior to seeking treatment.  The assessment, at that time, was right torticollis.  "Torticollis" is defined as "abnormal contraction of the muscles of the neck, producing twisting of the neck and an unnatural position of the head."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1967 (31st Ed. 2007).  While the Veteran contends that she dislocated the right shoulder in service, the service treatment records do not reflect any additional right shoulder injury or right shoulder dislocation.

The Board next finds that the Veteran has a current right shoulder disability.  In the September 2011 VA examination, after a comprehensive physical examination, the VA examiner diagnosed chronic strain of the right shoulder.  As stated, the current disability and in-service incurrence event are established.  The Board turns to whether a nexus exists between the two.  Shedden, 381 F.3d at 1167.

After a review of all the evidence, lay and medical, the Board finds that the weight of the competent evidence demonstrates that the current right shoulder chronic strain is not related to service.  The September 2011 VA examiner opined that it is less than likely that the current right shoulder condition is due to the one-time treatment in military service.  The VA examiner noted the March 1976 complaint of right shoulder pain in service; however, the VA examiner explained that there is no record of any other treatment for shoulder pain.  For example, the VA examiner indicated that a VA progress note, dated in January 2008, did not show any shoulder complaint, and VA problem list from August 2011 did not include any shoulder reference.  The VA examiner had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the VA examiner's medical opinion regarding the etiology of the Veteran's chronic right shoulder strain great probative weight.

Although the Veteran has asserted that she sustained a right shoulder dislocation in service, and that the current chronic right shoulder strain is causally related to the right shoulder pain in service, she is a lay person and does not have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the chronic right shoulder strain.  The Veteran's general statements regarding the relationship of chronic right shoulder strain to the one-time complaint of right shoulder pain in service (which was assessed as torticollis, not shoulder dislocation) provide no competent basis in common lay knowledge, lay observable symptoms, or lay report of a medical opinion by which the Veteran could offer a competent nexus evidence between chronic right shoulder strain and in-service right shoulder pain.  In short, the Veteran offers a general, conclusory assertion that the chronic right shoulder strain is related to service without a foundation in either competent lay or competent medical evidence.  The Board affords these statements no probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" so was incapable of lay observation).  As such, the Board finds the competent opinion evidence of record from the September 2011 VA examiner, which is consistent with the accurate factual finding and assumption of history of a post-service onset of symptoms and diagnosis of chronic right shoulder strain, to be more probative than the Veteran's more recent and general contentions as to onset and etiology of symptoms of the right shoulder disability.  

The weight of the competent and credible evidence is against a finding of relationship between the Veteran's current chronic strain of the right shoulder and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for chronic strain of the right shoulder on a direct basis, and the claim must be denied.  There is no other alternative theory of entitlement for service connection for chronic strain of the right shoulder reasonably raised by the record.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An increased disability rating in excess of 20 percent for left hip degenerative arthritis, status post iliotibial band release, is denied.

For the entire initial rating period, a 10 percent disability rating, but no higher, for service-connected right knee patellofemoral syndrome is granted.

For the entire initial rating period, a 10 percent disability rating, but no higher, for service-connected left knee patellofemoral syndrome is granted.

Service connection for chronic strain of the right shoulder is denied.



REMAND

Whether Restoration a Right Hip Disability Rating

In a September 2007 rating decision, the RO proposed to reduce the disability rating for the Veteran's service-connected right hip degenerative arthritis, snapping iliotibial band syndrome, from 40 percent to 20 percent.  This proposed reduction was implemented in a January 2008 rating decision, effective April 1, 2008.  A January 22, 2008 letter notified the Veteran of this decision along with rights to appeal.  The letter specifically notified the Veteran that a Notice of Disagreement must be filed within one-year.  See 38 C.F.R. § 20.302 (2014). 

In March 2008, the Veteran submitted a written statement indicating disagreement with the finding by the RO that the right hip disability had improved, and stated that the VA Assistant Chief of Staff of Orthopedics "determined that [the right hip] disability has not gotten any better and will only continue to deteriorate."  However, the RO issued another rating decision in March 2008 continuing the rating for the right hip disability at 20 percent; no Statement of the Case was issued addressing the reduction of the rating for the right hip disability from 40 percent to 20 percent.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, the issue of the restoration of a 40 percent rating for right hip disability, which includes the question of the propriety of the rating reduction, must be remanded to the RO for the issuance of a Statement of the Case.  Id.  

To obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.301, 20.302 (2014).  On remand, the Veteran will have the opportunity to file a timely Substantive Appeal if she wishes to perfect an appeal as to this matter.

As to the perfected issue of entitlement to an increased rating for a right hip disability, the Board notes that the decision with respect to the restoration (including rating reduction), while not inextricably intertwined, still involve some similar rating questions.  Thus, under the circumstances of this case, the Board will defer action on the claim for an increased rating for a right hip disability. 

If the Veteran does not perfect an appeal as to the issue of entitlement to restoration of a 40 percent disability rating for right hip disability, then the matter of entitlement for an increased rating for a right hip disability in excess of 20 percent remains on appeal, and should be returned to the Board for further appellate consideration.

Service Connection for Bilateral Hip Bone Spurs, Depression, 
Hypertension, and Bilateral Ankle Disabilities

The Veteran contends that the current bilateral hip bone spurs, depression, hypertension, and bilateral ankle disabilities are secondary to the service-connected hip disabilities.  Specifically, the Veteran contends that she is depressed by the pain caused by the hips, and that she has hypertension due to the medication she takes for the hip pain.  See May 2011 Claim and Notice of Disagreement.

The Veteran was afforded a VA examination of the ankles in September 2011.  The VA examiner opined that it is less than likely that the bilateral ankle condition is related to the degenerative arthritis and snapping IT band syndrome.  The term "related to" does not encompass the question of aggravation (permanent worsening in severity beyond a normal progression).  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  The Court has held that it is not clear that a medical opinion stating that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310 (2014).  Such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the bilateral ankle disabilities.

In addition, the Veteran was not afforded VA examinations regarding the bilateral hip bone spurs, depression, and hypertension claims.  In light of the Veteran's contention that these conditions are secondary to the service-connected hip disabilities, VA must consider such a theory of entitlement if it is raised by the record.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (in reviewing a claim, VA is not required to raise sua sponte all possible theories of entitlement, but must consider those bases reasonably raised either by the claimant, or the evidence of record); see also Floyd v. Brown, 9 Vet. App. 88 (1996) (VA must consider all possible theories of entitlement raised by the evidentiary record).  For these reasons, a VA examination is warranted to assist in determining the etiology of the claimed bilateral hip bone spurs, depression, and hypertension.  

Accordingly, the issues of restoration of 40 percent rating for a right hip disability, an increased rating for a right hip disability, and service connection for bone spurs of the bilateral hips, depression, hypertension, a right ankle disability, and a left ankle disability are REMANDED for the following actions:

1. Provide the Veteran with a Statement of the Case as to the issue of entitlement to restoration of a 40 percent disability rating for right hip degenerative arthritis, snapping iliotibial band syndrome, to include consideration of whether the reduction to 20 percent, effective April 1, 2008 was proper.  The Veteran should be informed that she must file a timely and adequate Substantive Appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely Substantive Appeal is not filed, the claim should not be certified to the Board.

2. Other than the medical professional who conducted the VA examination of the ankles in September 2011, request that a physician review the electronic file and provide an addendum medical opinion.  A physician with expertise in orthopedic surgery is preferred, but not required.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. 

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the current right ankle disability is caused by the service-connected bilateral hip disabilities?

b) If not caused by the service-connected bilateral hip disabilities, is it at least as likely as not (50 percent probability or greater) that the right ankle disability is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected bilateral hip disabilities?  If the VA examiner opines that the right ankle disability is aggravated by the service-connected bilateral hip disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

c) Is it at least as likely as not (50 percent probability or greater) that the current left ankle disability is caused by the service-connected bilateral hip disabilities?

d) If not caused by the service-connected bilateral hip disabilities, is it at least as likely as not (50 percent probability or greater) that the left ankle disability is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected bilateral hip disabilities?  If the VA examiner opines that the left ankle disability is aggravated by the service-connected bilateral hip disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

3. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current bilateral hip bone spurs, depression, and hypertension.  Following a review of all relevant evidence from the electronic file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have a current disability of bilateral hip bone spurs?

b) If the Veteran has a current disability of bilateral hip bone spurs, is it at least as likely as not (50 percent probability or greater) that the current bilateral hip bone spurs are caused by the service-connected bilateral hip disabilities?

c) If not caused by the service-connected bilateral hip disabilities, is it at least as likely as not (50 percent probability or greater) that the bilateral hip bone spurs are aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected bilateral hip disabilities?  If the VA examiner opines that the bilateral hip bone spurs are aggravated by the service-connected bilateral hip disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

d) Is it at least as likely as not (50 percent probability or greater) that the current depression is caused by the service-connected bilateral hip disabilities?

e) If not caused by the service-connected bilateral hip disabilities, is it at least as likely as not (50 percent probability or greater) that the depression is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected bilateral hip disabilities?  If the VA examiner opines that the depression is aggravated by the service-connected bilateral hip disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

f) Is it at least as likely as not (50 percent probability or greater) that the current hypertension is caused by the service-connected bilateral hip disabilities and/or the medication taken for hip pain?

g) If not caused by the service-connected bilateral hip disabilities and/or the medication taken for hip pain, is it at least as likely as not (50 percent probability or greater) that the hypertension is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected bilateral hip disabilities and/or the medication taken for hip pain?  If the VA examiner opines that the hypertension is aggravated by the service-connected bilateral hip disabilities and/or the medication taken for hip pain, he/she should indicate the degree of disability before aggravation and the current degree of disability.

In rendering the opinions requested in paragraphs d) through g), the VA examiner should assume, as fact, that the Veteran had current diagnoses of depression and hypertension.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

4. After completion of the above and any additional development deemed necessary, readjudicate the claims of service connection for bone spurs of the bilateral hips, depression, hypertension, a right ankle disability, and a left ankle disability in light of all the evidence of record.  If the determinations remain adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


